DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 has been amended to recite that a switch operates in response to a control signal, but the claim previously recited that “one or more control signals” are transmitted by a control unit. It is unclear if the “control signal” that operates on the switch is the same or a different “control signal” generated by the control unit. Claim 2-6, 8-18 and 20 depend from claim 1 and are therefore also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup (US 2009/0088774), Godara (US 2010/0324548), Hemphill (US 2018/0021098), Cunningham (US 2012/0239020) and Sramek (US 2017/0202627).
Regarding claim 1, 6 and 8-10, Swarup discloses an electrosurgical system with a plurality of electrosurgical connection units which allows communication between at least one input port for connected to an electrosurgical channel (474, fig. 4C) and one output port for connecting to the instrument (e.g. the contact point between the wire 448 and the electrode/end effector). There are at least three tools which each have an electrosurgical connection unit (101a-c, fig. 2A). The system further includes a network with links connecting the input ports to an electrosurgical channel (fig. 1, the electrical parts are connected together which constitutes a “network”). The system contemplates multiple generators (102A-B), where some subset of electrical conductors associated with each generator can be considered first and second “networks” connected by links to the electrosurgical tools. 
Swarup does not disclose that all the connection units are connected to two electrosurgical channels. Also, Swarup discloses a control unit (150, fig. 1) but does not disclose that the control unit detects a generator has been connected (or that the generator itself determines it has been connected), determines a location of the generator and transmits control signals to one of the plurality of electrosurgical connection units based on the location. 
Regarding the connection units and electrosurgical channels, using a single source for multiple devices is common in the art. Swarup specifically teaches that the connection units can have both monopolar and bipolar connections suggesting that each of the monopolar and bipolar generators could be connected to each connection unit ([0124]). More specifically, references like Godara teach that a single source can be used to provide energy to a plurality of devices (fig. 1, [0034], see also [0077]). It is noted that Godara teaches detection of connected elements ([0039]), although that feature of the claims will be discussed with in more detail below. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Swarup to include the ability of each generator to, via respective electrosurgical channels, apply respective energy modalities to any combination of devices, as taught by Godara, that would produce the predictable result of allowing a user (or the system itself) to have precise control over energy delivery and tissue treatment during an ablation procedure. When so modified the energy types will be delivered through the respective connection units of Swarup to the connected instruments. 
Regarding the detection of parts, determining whether elements are connected to a system is common in the art. Hemphill, for example, discloses a surgical robotic system that detects whether a part is connected ([0027]). It is self-evident that knowing the parts of a system are connected is beneficial information (but see [0035]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Swarup-Godara with connection sensors, as taught by Hemphill, which would allow the system and a user to know whether any part of the system, including the generator, is attached. This includes a connection unit determining the generator is detected and the generator determining it is itself connected. 
Regarding the location sensing “based on the received information,” Cunningham discloses a generator with a geolocation element (fig. 3) which provides a wide range of functions (fig. 4) including enabling or disabling output ([0033]). The portion of Cunningham that does the detecting can be considered a “electrosurgical output device” where all parts of the system are connected to all other parts of the system. The physical location of the generator is also understood to be a location of the generator “in the electrosurgical network” where the generator would only be identifiable to the control unit upon connection. Whatever combination of connection units that are activated includes one of the plurality of units (see the discussion of the transitional phrase “comprising” in MPEP 2111.03). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the system of Swarup-Godara-Hemphill to include determining the location of the generators when they are connected and then generating control signals based on the location, as taught by Cunningham, that would produce the predictable result of adjusting the function of the robotic system depending on its location. The system of Swarup-Godara-Hemphill-Cunningham therefore transmits control signals to the electrosurgical connection units based on the location of the generator as detected by the electrosurgical output device, the control signals changing the output of the output ports. 
Regarding the use of switches, the system of Swarup-Godara-Hemphill-Cunningham does not specifically disclose that connection units use switches (between the input and output ports) to allow a connection unit to function based on the location of the generator, although having established that allowing connection units to function based on the location of the generator (e.g. switching them on and off) is an obvious modification it seems self-evident that switches (or at least “switching units”) are involved somehow. The examiner maintains, as stated in the previous Action, that switches are well-known to those of ordinary skill in the art and that it would have been obvious to use switches for any of the switching functions disclosed by Swarup-Godara-Hemphill-Cunningham, as discussed above, where the location of a given switch is a matter for a person of ordinary skill in the art to determine based on the ubiquity of switches and the fact that Applicant has not disclosed that using switches is critical or produces an unexpected result. The fact that switches are so common in this technology area (see also e.g. temperature sensors, catheters, stainless steel as a material, etc.) is the reason why no specific reference was provided in the previous action (that and as an attempt to limit the number of references cited in the interest of clarity and simplicity). However, based on the amendment it would appear, somewhat surprisingly considering the complexity of the disclosed system and the fact that the “location” information disclosed by the references and what the references do with that information is clearly different from Applicant’s disclosed invention, that Applicant considers the switches to be of central importance. In the interest of compact prosecution, therefore, another references is provided. Sramek discloses a medical system that uses a controller to controller any of several switches according to which grouping of electrical elements is desired (where all switches connect an input to an output) so that a medical procedure can be completed according to how the control unit is configured (fig.3, [0071]-[0072]). This reference is cited only to show that a person of ordinary skill in the art would be well acquainted with how to employ and control a plurality of switches, each switch connecting inputs to outputs, with a control unit to allow the inputs to be connected to the outputs in a desired manner. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to allow the system of Swarup-Godara-Hemphill-Cunningham to select which connection units are connected to which generators using any commonly known mechanism, including a plurality of switches controlled by a control unit as taught by Sramek, that would produce the predictable result of allowing the system of Swarup-Godara-Hemphill-Cunningham to, as discussed above, to connect a connection unit to a generator according to the determined location of the generator.
 Regarding claims 2-3, the system of Swarup-Godara-Hemphill-Cunningham- Sramek does not specifically disclose the electrosurgical connection units have a cable detection unit that communicates to the control unit, where the sensor is a certain type of sensor. However, Hemphill, as discussed above, discloses the use of various types of sensors (including magnetic sensors, [0027]) to detect whether part of a surgical robotic system is connected and why such detection is useful ([0035]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Swarup-Godara-Hemphill-Cunningham-Sramek with connection sensors on any part of the device that can be detached, including the various robotic instruments, such that the user and the system can know that the system is ready and safe to use.
Regarding claim 20, the system of Swarup-Godara-Hemphill-Cunningham-Sramek discloses a plurality of robot arms (fig. 1 of Swarup), each arm having the electrosurgical connection units as discussed above. The arms also have attachment units which allow various instruments to be connected to the arms (note alternative tools 101 in fig. 1, [0060]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup, Godara, Hemphill, Cunningham and Sramek, further in view of Malackowski (US 2009/0275940).
Regarding claim 4, the system of Swarup-Godara-Hemphill-Cunningham-Sramek does not disclose that the electrosurgical connection units notify the control unit by modifying a received message and sending it back. Aside from being a very broad description of a communication protocol, Applicant has not disclosed this method of communicating produces an unexpected result. Malackowski discloses an electrosurgical device where information is communicated by sending back modification of a received signal ([0053]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to allow the various parts of the system of Swarup-Godara-Hemphill-Cunningham-Sramek to communicate with each other using any commonly known mechanism, including returning a modified version of a signal as taught by Malackowski that would produce the predictable result of communicating relevant information to the relevant location.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup, Godara, Hemphill, Cunningham and Sramek, further in view of Mathur (US 2013/0138097).
Regarding claim 5, the system of Swarup-Godara-Hemphill-Cunningham-Sramek does not disclose that the electrosurgical connection units include on the input port a signal detecting unit for detecting a signal in a test mode. However, using test signals to confirm a system is in operation order is common in the art, as taught by Mathur ([0010], [0066]). The result of the test is meaningless unless communicated to a controller. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify any part of the system of Swarup-Godara-Hemphill-Cunningham-Sramek to detect signals in a test mode, as taught by Mathur, including the input port of an electrosurgical connection unit, to produce the predictable result of allowing the system to determine that various electrical pathways are in working order.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup, Godara, Hemphill, Cunningham and Sramek, further in view of Dachs (US 2014/0180272).
Regarding claim 11-13 and 17, the electrosurgical connection units in the system of Swarup-Godara-Hemphill-Cunningham-Sramek as discussed above are associated with monopolar or bipolar energy and so do not have second output ports or switches between the output ports. However, instruments which can use bipolar or monopolar energy are common in the art (such as disclosed by Swarup and Godara as discussed above with respect to claim 1). Further, Dachs discloses an electrosurgical robot and teaches that the instruments can be monopolar and bipolar ([0049]). Aside from the fact that switches are ubiquitous in the electrosurgical arts, if a device was capable of being monopolar or bipolar something that can be considered a switch must be involved. Therefore, before the application, it would have been obvious to provide one or more of the instruments and their respective electrosurgical connection units in the system of Swarup-Godara-Hemphill-Cunningham-Sramek as combination monopolar/bipolar devices, as taught by Dachs, including whatever structure necessary to allow either energy type to be delivered, such as switches, that would produce the predictable result of allowing a user via the control unit to deliver either energy type to tissue. It is noted that the phrase “a same type” is so broad it is essentially meaningless: each electrosurgical channel must share something in common and so can be considered to have a same type of something.
Regarding claims 14-16, the system of Swarup-Godara-Hemphill-Cunningham-Sramek-Dachs does not disclose the use of a multiplexer to control the distribution of electrical signals. The system of Swarup-Godara-Hemphill-Cunningham-Sramek-Dachs does use switches (“switching units”) as discussed above. However, multiplexers like switches are extremely common electrical components and Applicant has not disclosed that using one produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Swarup-Godara-Hemphill-Cunningham-Sramek-Dachs with any number of commonly known electrical components, including multiplexers, anywhere in the system where such components would be useful, such as between the channels and the network, that would allow energy to be delivered to desired electrical pathways.
Regarding claim 18, the system of Swarup-Godara-Hemphill-Cunningham-Sramek-Dachs does not specifically disclose that the two systems are of the same energy type. However, duplication of parts is an obvious modification (MPEP 2144.04(VI)(B)) and Applicant has not disclosed any unexpected results from using two channels with the same energy type. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide any number of duplicate energy channels in the system of Swarup-Godara-Hemphill-Cunningham-Sramek-Dachs that would produce the predictable result of allowing that energy type to be delivered to tissue.  

Response to Arguments
 Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. The examiner recognizes that there are clear differences between the prior art cited and the disclosed invention and is willing to conduct an interview to discuss arguments or amendments in the interest of compact prosecution. While the examiner is not a claim drafter and has not studied the specification at length, it is noted, for example, that the claim does not recite that the step of determining the location of the electrosurgical generator includes determining the location of the generator relative to the locations of the electrosurgical units in the network.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794